PER CURIAM.
Cafe Erotica/We Dare to Bare/Adult Toys/Great Food/Exit 94, Inc., challenges the Department of Transportation’s Final Order which concluded that, in accord with § 479.16(1), Florida Statutes, appellant’s billboard sign was not an on-premises sign and was therefore subject to permitting requirements pursuant to Chapter 479, Florida Statutes. We affirm the Department’s rulings on this issue without further discussion.
Appellant also argues that sections 479.07 and 479.08, Florida Statutes (2001), *301as well as Florida Administrative Code Rules 14-10.004 and 14-10.006, impose a facially unconstitutional prior restraint on speech in violation of the First Amendment of the United States Constitution. This court has twice decided this issue in favor of the Department. See Cafe Erotica/We Dare to Bare/Adult Toys, Exit 94, Inc. v. Florida Department of Transportation, 830 So.2d 888 (Fla. 1st DCA, 2002); Cafe Erotica/We Dare to Bare/Adult Toys, Exit 94, Inc. v. Florida Department of Transportation, 830 So.2d 181 (Fla. 1st DCA, 2002).
AFFIRMED.
BARFIELD, MINER and POLSTON, JJ., concur.